                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 1 of 21




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        PAMELA M. FERGUSON, SB# 202587
                    2    E-Mail: Pamela.Ferguson@lewisbrisbois.com
                        AMY L. PIERCE, SB# 210539
                    3    E-Mail: Amy. Pierce@lewisbrisbois.com
                        STEPHEN H. TURNER, SB# 89627
                    4    E-Mail: Stephen.Turner@lewisbrisbois.com
                        DANIELLE E. STIERNA, SB# 317156
                    5    E-Mail: Danielle.Stierna@lewisbrisbois.com
                        333 Bush Street, Suite 1100
                    6   San Francisco, California 94104-2872
                        Telephone: 415.362.2580
                    7   Facsimile:    415.434.0882

                    8 Attorneys for Defendant, CONCENTRA, INC.
                    9
                                                        UNITED STATES DISTRICT COURT
                   10
                                       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                   11
                   12
                      LAWRENCE PASCAL, individually and on                  CASE NO. 3:19-cv-02559-JCS
                   13 behalf of all others similarly situated,
                                                                            DEFENDANT CONCENTRA, INC.’S
                   14                      Plaintiff,                       THIRD SUPPLEMENTAL RESPONSE
                                                                            TO PLAINTIFF’S SPECIAL
                   15            vs.                                        INTERROGATORIES, SET ONE

                   16 CONCENTRA, INC., et al.,
                   17                      Defendant.                       Trial Date:   None Set

                   18
                   19
                        PROPOUNDING PARTY:                    Plaintiff, LAWRENCE PASCAL
                   20
                        RESPONDING PARTY:                     Defendant, CONCENTRA, INC.
                   21
                        SET NUMBER:                           One (1)
                   22
                                 Pursuant to Federal Rule 33, Defendant, CONCENTRA, INC. (“Defendant”) hereby
                   23
                        provides the following third supplemental response to Plaintiff LAWRENCE PASCAL’s
                   24
                        (“Plaintiff”) Special Interrogatories, Set One as follows:
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28                                       EXHIBIT 2
LEWIS                   4825-6044-6922.4
BRISBOIS                4852-8589-9969.2                          1                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 2 of 21




                    1                              GENERAL OBJECTIONS AND RESERVATIONS

                    2           As to each and every Request in Plaintiff’s First Set of Special Interrogatories, Defendant

                    3 states the following:
                    4           A.      Defendant has not yet completed its discovery and investigation of the facts giving

                    5 rise to this action, but has made a diligent, good faith effort to obtain all information responsive to
                    6 these requests within Defendant’s possession, custody, or control. Accordingly, these responses
                    7 are made without prejudice to Defendant’s right to introduce prior to or at the time of trial or
                    8 otherwise use any additional information it may obtain as a result of Defendant’s continuing
                    9 discovery and investigation, but Defendant assumes no obligation, beyond that imposed by FRCP
                   10 26(e) and 33, to supplement and amend these responses to reflect witnesses, facts, or other
                   11 information discovered following the date of these responses.
                   12           B.      Defendant has based these responses on the assumption that Plaintiff did not intend

                   13 to seek information protected against discovery by the attorney-client privilege or the attorney
                   14 work-product doctrine, the right of privacy laws, the protection afforded trade secrets or any other
                   15 applicable privilege or protection from disclosure. To the extent that the Requests are intended to
                   16 elicit such privileged or protected information, Defendant objects thereto as to each Request and
                   17 asserts the applicable privilege or protection to the fullest extent permitted by law.
                   18           C.      To the extent that Defendant responds to these Requests, Defendant does not

                   19 concede the relevancy of those responses to this action, nor does it concede that such responses
                   20 may be used for any purpose in this action or any other action or proceeding. Defendant expressly
                   21 reserves the right to object to further discovery into the subject matter of any Request or any
                   22 portion thereof.
                   23           D.      Defendant objects to each Request to the extent that it seeks information equally

                   24 available to Plaintiff or information that is not within Defendant’s possession, custody, or control.
                   25           E.      Defendant objects to the Requests to the extent that they are intended to be and are

                   26 overly broad, unduly burdensome and oppressive.
                   27           F.      Defendant objects to each Request to the extent it seeks information that is not

LEWIS              28 relevant   to the subject matter of this action, and is not reasonably calculated to lead to the
                      4825-6044-6922.4
BRISBOIS                                                                    2                         Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 3 of 21




                    1 discovery of admissible evidence.
                    2          Without waiving any of the foregoing General Objections, each of which applies to each

                    3 and every one of the individual responses set forth below and is incorporated by this reference
                    4 therein (whether or not specifically stated in the response), Defendant responds to the individual
                    5 Requests as follows:
                    6    THIRD SUPPLEMENTAL RESPONSE TO SPECIAL INTERROGATORIES. SET ONE

                    7 SPECIAL INTERROGATORY NO. 4:
                    8          Describe YOUR procedure, if any, for how you request and/or obtain consent from

                    9 PROSPECTS, prior to texting them.
                   10 RESPONSE TO SPECIAL INTERROGATORY NO. 4:
                   11          Defendant incorporates its Preliminary Statement and General Objections as if set forth

                   12 fully herein. Defendant objects because Plaintiff’s discovery requests are premature in light of
                   13 Defendant’s pending Motion to Stay. Defendant further objects to the term “PROSPECTS” as it is
                   14 overbroad, vague, and ambiguous. Defendant also objects on the basis that Plaintiff lacks standing
                   15 (including prudential and Article III) to request this information. Defendant also objects because
                   16 the request calls for confidential business information and trade secrets and a protective order has
                   17 not yet been entered.
                   18 SUPPLEMENTAL RESPONSE TO SPECIAL INTERROGATORY NO. 4:
                   19          Defendant objects on the basis that Plaintiff is not a member of the putative class definition

                   20 related to texts sent “for the purpose of promoting Defendant’s services” and therefore lacks
                   21 standing. FAC ¶ 20.
                   22          To the extent Defendant anticipates Plaintiff filing an amended complaint correcting this

                   23 error:
                   24          Generally speaking, there are numerous ways people get in contact with Concentra to

                   25 provider their information for potential recruitment for job opportunities. These include direct
                   26 applications to Concentra by either accessing Concentra’s website or being redirected there from
                   27 posting on a job board. People provide their information to temp agencies or head hunters who

LEWIS              28 then  provide the information to Concentra. People provide their information at booths at
                      4825-6044-6922.4
BRISBOIS                                                              3                         Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 4 of 21




                    1 conferences. Some are former students or former employees.
                    2 SECOND SUPPLEMENTAL RESPONSE TO SPECIAL INTERROGATORY NO. 4:
                    3            Defendant incorporates the General Objections and Reservations, and each previously

                    4 asserted objection herein by reference as if set forth in their entirety.
                    5            Subject to the foregoing objections, and without waiving its right to augment its objections

                    6 and response, Defendant supplements its earlier response as follows:
                    7            Employment-related texts like the one alleged in the SAC (Dkt. 60 ¶ 18) require only prior

                    8 express consent, i.e., they are not telemarketing or advertising under 47 U.S.C. § 227 or its
                    9 implementing regulations, 47 C.F.R. § 64.1200. 47 U.S.C.§ 227(b)(1)(A)(iii); 64 C.F.R. §
                   10 64.1200(a)(1)(iii), (a)(2), (f)(8), (f)(12), ; see also Reardon v. Uber Techs., Inc., 115 F. Supp. 3d
                   11 1090, 1097 (N.D. Cal. July 19, 2015); Lutz Appellate Servs., Inc. v. Curry, 859 F. Supp. 180, 181-
                   12 82 (E.D. Pa. 1994); Friedman v. Torchmark Corp., 12-CV02837-IEG (BGS), 2013 WL 1629084,
                   13 at *4 (S.D. Cal. Apr. 16, 2013). Judge Spero agrees that only prior express consent is required for
                   14 the type of text in this litigation. See Orea v. Nielsen Audio, Inc., 14-cv-04235-JCS, 2015 U.S.
                   15 Dist. LEXIS 54916 (N.D. Cal. Apr. 24, 2015).
                   16            Plaintiff collects all phone numbers directly or indirectly from prospective employees or

                   17 from business partners or service providers that it believes have obtained the requisite consent for
                   18 Defendant to call the prospective employee or otherwise invited prospective employers to call the
                   19 prospective employee. Those individuals who provided their mobile number directly to Defendant
                   20 or published their mobile number inviting a call from employers like Defendant have provided
                   21 prior express consent to be called about employment opportunities. See Van Patten v. Vertical
                   22 Fitness Group LLC, 847 F.3d 1037, 1046 (9th Cir. 2017); In re Rules and Regulations
                   23 Implementing the Telephone Consumer Protection Act of 1991, Report and Order, 7 FCC Rcd
                   24 8752, 8769 ¶ 31 (Oct. 16, 1992); Olney v. Job.com., Inc., Case No 1:12-cv-01724-LJO-SKO, 2014
                   25 U.S. Dist. LEXIS 60843, *4-6, 14-23 (E.D. Cal. May 1, 2014) (Plaintiff registered an account with
                   26 Job.com via Resume-Now’s website and the registration process included plaintiff providing a cell
                   27 phone number.) (citing Baird v. Sabre, Inc., 995 F.Supp.2d 1100 (C.D. Cal. Jan. 28, 2014)).
                   28            Defendant has repeatedly explained to Plaintiff that it collects employees’ and prospective
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          4                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 5 of 21




                    1 employees’ phone numbers from these individuals directly through:
                    2           submission of applications using Defendant’s online application system ICIMS,

                    3          enrolling in Talent Connect, in ICIMS, to receive alerts when employment opportunities

                    4          become available,

                    5          participating in events such as the American Physical Therapy Association that Defendant

                    6          attends,

                    7          interacting with Defendant’s affiliations at universities and with their students,

                    8          job boards and resume databases where the prospective employees voluntarily post their

                    9          resumes with their contact information inviting calls from prospective employers,

                   10          references for other job applicants who agree to be contacted about employment

                   11          opportunities with Defendant,

                   12          responding to social media postings,

                   13          walk-ins

                   14          Defendant also collects phone numbers from these individuals indirectly through (A)

                   15 contracts with third party staffing and placement companies who were assisting prospective
                   16 employees to find gainful employment and who, in connection with these efforts, obtained consent
                   17 directly from the individuals to share their resumes/application with prospective employers, and
                   18 (B) its employee referral program where current employees refer their contacts for positions with
                   19 Defendant.
                   20          Defendant has a very large database of employees’ and prospective employees’ phone

                   21 numbers, including phone numbers collected from prospective employees when Defendant was
                   22 owned by Humana and when Defendant acquired US Healthworks. In doing so, Defendant obtains
                   23 the prior express consent from these individuals to be called. Determining how a phone number
                   24 was acquired, however, will require an individualized inquiry as to each individual who received a
                   25 text message from Defendant.
                   26          A more detailed, though not exhaustive, sample list of sources of where contact

                   27 information of potential recruits is gathered by Defendant, and thereby consent to contact them

LEWIS              28 about   recruitment includes:
                      4825-6044-6922.4
BRISBOIS                                                         5                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 6 of 21




                    1            American College of Occupational and Environmental Medicine (ACOEM)

                    2            Aerotek,

                    3            American College of Health Care Executives,

                    4            American Physical Therapy Association (APTA) State Chapter,

                    5            APTA Student Conclave,

                    6            Acquisition Rock Hill, SC,

                    7            CareerBuilder,

                    8            CCORE,

                    9            Craigslist AD,

                   10            Critical Connection,

                   11            Facebook,

                   12            Glassdoor,

                   13            Hand Rehabilitation Foundation,

                   14            Handshake,

                   15            Health Jobs Nationwide,

                   16            Healthy Recruiting

                   17            iHire,

                   18            Indeed.com,

                   19            Jobcase,

                   20            LinkedIn,

                   21            Locum Firm,

                   22            Monster.com,

                   23            National Athletic Trainers’ Association (NATA),

                   24            Neuvoo.com,

                   25            Nexxt.com,

                   26            Peopleshare,

                   27            Physemp.com,

                   28            Practice Link,
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          6                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 7 of 21




                    1            RecruitMilitary,

                    2            Robert Half,

                    3            Valorhealthcare.com,

                    4            Valorjobs,

                    5            ZipRecruiter.

                    6            Plaintiff has, as a sample, documents from Defendant and Critical Connection, in

                    7 responses to Plaintiff’s subpoena, that reflect how prospective employees like Plaintiff’s spouse,
                    8 Shani Pascal, provided their consent to be called by Defendant by responding to a job posting.
                    9 Mrs. Pascal responded to a job posting on PTJobs.com for a position with Select Medical,
                   10 Defendant’s parent company prior to its acquisition of Defendant, by providing her resume, which
                   11 included her mobile number (CCI5, CCI6, CCI8, CCI11-CCI14).
                   12            Plaintiff also has, as a sample, documents from Defendant that reflect how prospective

                   13 employees provided their consent to be called by Defendant by creating a public resume using a
                   14 site like Indeed.com (CONCENTRA 00189) and submitting a resume or application through a site
                   15 like Indeed.com (see id.). See also CONCENTRA 00116-00130, CONCENTRA 00240,
                   16 CONCENTRA 00243, CONCENTRA 00245, CONCENTRA 00259-00260, CONCENTRA
                   17 00272, CONCENTRA 00279-00282, CONCENTRA 00324).
                   18            In addition, Defendant attended conferences in 2019 hosted by various organizations

                   19 through which it interacted prospective employees, collecting their personal identification
                   20 information:
                   21            2019 Diversity & Bilingual Job Fair,

                   22            2019 Doctor of Physical Therapy Graduation Banquet,

                   23            Aerospace Medical Association (AsMA),

                   24            All Majors Career & Internship Fair,

                   25            American Academy of Family Physicians (AFP),

                   26            American Academy of Orthopedic Manual Physical Therapists (AAOMPT),

                   27            American Academy of Orthopedic Surgeons (AAOS),

                   28            American Academy of Physical Medicine and Rehabilitation (AAPM&R),
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          7                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 8 of 21




                    1            American College of Occupational and Environmental Medicine (ACOEM)

                    2            American College of Osteopathic Family Physicians (ACOFP) 2019 annual convention,

                    3            American College of Physicians (ACP),

                    4            American Occupational Health Conference (AOHC) 2016,

                    5            American Occupational Health Conference (AOHC) 2019,

                    6            American Physical Therapy Association (APTA) – Combined Sections Meeting (CSM),

                    7            American Physical Therapy Association (APTA) – Student Conclave,

                    8            American Society of Radiologic Technologists (ASRT),

                    9            Baylor Career Fair,

                   10            Bilingual and Diversity Jobs,

                   11            California Physical Therapy Association (CPTA) (Tri State),

                   12            CareerMD,

                   13            Central States Occupational and Environmental Medicine Association ( CSOEMA),

                   14            Dallas Veterans Job Fair,

                   15            Des Moines University Physical Therapy and Health Occupations Job Fair,

                   16            iWork Youth Career Exploration,

                   17            JPS Family Medicine,

                   18            Langston University Open House Event,

                   19            Michigan Osteopathic Association Scientific Convention,

                   20            New England College of Environmental Medicine (NECOEM)

                   21            Osteopathic Physicians & Surgeons of CA (President’s Banquet),

                   22            Pri-Med Southwest,

                   23            Pri-Med West,

                   24            RecruitMilitary,

                   25            Tennessee College of Occupational and Environmental Medicine (TCOEM),

                   26            Tulsa, OK Job Fair – Back to School Bash

                   27            Uniformed Services Academy of Family Physicians (USAFP),

                   28            University of Nebraska Medical Center (UNMC) Physical Therapy Education Networking
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          8                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                          Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 9 of 21




                    1            & Career Fair,

                    2            Western Occupational Health Conference hosted by WOEMA, a regional component of

                    3            the American College of Occupational and Environmental Medicine (ACOEM)

                    4            Whitman Fall 2019 Career Fair

                    5            Plaintiff also has, as a sample, documents from Defendant that reflect how prospective

                    6 employees provided their consent to be called by Defendant by participating in a trade show or job
                    7 fair (CONCENTRA 00108-00112).
                    8            Obviously, Defendant attends numerous conferences each year in which it collects

                    9 prospective employees’ personal identification information. The above list of conferences is not an
                   10 exhaustive list of the conferences that it has attended over the many years during which it engaged
                   11 with prospective employees and collected directly from these individuals their personal
                   12 identification information. It does, however, demonstrate the vast number of sources for consent-
                   13 related information.
                   14            Prospective employees may provide their personal identification information, including

                   15 their phone number, directly to Defendant through other channels:
                   16            Clinical affiliations,

                   17            Cold calls (non-ATDS call),

                   18            Colleague referrals,

                   19            Colleges, University and other Institutions

                   20            Current/previous colleagues,

                   21            Direct Mail Campaigns

                   22            Direct Mail – Invitation Style Card,

                   23            Emails from a Recruiter,

                   24            Email Campaigns,

                   25            Job boards,

                   26            Job fairs,

                   27            Job postings,

                   28            Recruiter talent pipeline,
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          9                    Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 10 of 21




                    1            Referrals,

                    2            Social Networks Websites,

                    3            Staffing Agencies,

                    4            www.concentra.com/careers

                    5            Defendant has provided Plaintiff with sample documents reflecting the ways in which it

                    6 collects consent consistent with its business records (CONCENTRA 00116-00130, CONCENTRA
                    7 00189, CONCENTRA 00240, CONCENTRA 00243, CONCENTRA 00245, CONCENTRA
                    8 00259-00260, CONCENTRA 00272, CONCENTRA 00279-00282, CONCENTRA 00324, CCI5,
                    9 CCI6, CCI8, CCI11-CCI14).
                   10            Moreover, Defendant has consistently objected to Plaintiff’s request for information

                   11 related to “all outbound texts” based upon his overbroad and unmanageable putative class
                   12 definition, as defined by Plaintiff: “No Consent Class. All persons in the United States who: (1)
                   13 from May 13, 2015 to the present; (2) received at least one text message; (3) on his or her cellular
                   14 telephone; (4) that was sent using an automatic telephone dialing system; (5) by or on behalf of
                   15 Concentra, Inc.” (Dkt. 60 ¶ 20) (Emphasis in original),
                   16            This class definition is overbroad because it is well settled law that a successful TCPA

                   17 claim requires three elements: (1) the defendant called a mobile phone; (2) using an ATDS; (3)
                   18 without the recipient’s “prior express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707
                   19 F.3d 1036, 1043 (9th Cir. 2012); 47 U.S.C. § 227(b)(1)(A)(iii). Those individuals who provided
                   20 their mobile number directly to Defendant or published their mobile number inviting a call from
                   21 employers like Defendant do not have a claim against Defendant. See Van Patten v. Vertical
                   22 Fitness Group LLC, 847 F.3d 1037, 1046 (9th Cir. 2017); In re Rules and Regulations
                   23 Implementing the Telephone Consumer Protection Act of 1991, Report and Order, 7 FCC Rcd
                   24 8752, 8769 ¶ 31 (Oct. 16, 1992); Olney v. Job.com., Inc., Case No 1:12-cv-01724-LJO-SKO, 2014
                   25 U.S. Dist. LEXIS 60843, *4-6, 14-23 (E.D. Cal. May 1, 2014) (Plaintiff registered an account with
                   26 Job.com via Resume-Now’s website and the registration process included plaintiff providing a cell
                   27 phone number.) (citing Baird v. Sabre, Inc., 995 F.Supp.2d 1100 (C.D. Cal. Jan. 28, 2014)).
                   28            A class is unmanageable when “there is no good way to identify [ ] individuals” in the
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          10                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 11 of 21




                    1 class. Xavier v. Philip Morris USA Inc., 787 F. Supp. 2d 1075, 1089 (N.D. Cal. 2011); see also
                    2 Tidenberg v. Bidz.com, 2010 WL 135580, at *2 (C.D. Cal. Jan. 7, 2010) (The class definition
                    3 “determines those who would be (1) entitled to relief, (2) bound by any judgment, or (3) both.”).
                    4 Plaintiff has continued to refuse to engage in meaningful discussions about the proper scope of
                    5 discovery given its own acknowledgement that the putative class is a “No Consent Class” (Dkt.
                    6 60 ¶ 20) (Emphasis in original).
                    7          On June 19, 2020, Defendant filed its Motion to Dismiss (Dkt. 68) (“Motion”). In its

                    8 Motion, Defendant contends, among other things, that Plaintiff is an atypical and inadequate class
                    9 representative who cannot satisfy the Rule 23 requirements to certify the putative class defined in
                   10 Paragraph 20 of the SAC. As explained in the Motion, the SAC is the epitome of a class action
                   11 that would require the expenditure of significant time and money to litigate consent issues
                   12 requiring a myriad of evidence to dispense of them prior to trial. As Defendant explained, Courts
                   13 agree that some types of claims are simply not suitable for class treatment because, by their very
                   14 nature, they require individualized fact analysis making a case unmanageable as a class action. See
                   15 Fed. R. Civ. P. 23(a), (b).
                   16          Plaintiff appears to be contending that he is entitled to all facts relevant to Defendant’s

                   17 consent to text every single text sent by Defendant, even though no class has been certified and
                   18 this sort of individualized fact analysis is precisely why this matter may not proceed as a class
                   19 action under Rule 23. See Fed. R. Civ. P. 23(b)(3) (“[Q]uestions of law or fact common to class
                   20 members [must] predominate over any questions affecting only individual members.”); Revitch v.
                   21 Citibank, N.A., C 17-06907 WHA, 2019 U.S. Dist. LEXIS 72026, at *12 (N.D. Cal. Apr. 28,
                   22 2019) (Predominance cannot be met where “a significant percentage of the putative class
                   23 consented to receiving calls.”), citing Tomeo, 2018 U.S. Dist. LEXIS 166117; Blair v. CBE
                   24 Group, Inc., 309 F.R.D. 621, 628-29 (S.D. Cal. 2015); see also Selby v. LVNV Funding, LLC, 13-
                   25 cv-01383, 2016 U.S. Dist. LEXIS 83940 (S.D. Cal. June 22, 2016) (evidence existed of consent
                   26 having been obtained in a variety of ways necessitating individual inquiries); Zinser v. Accufix
                   27 Research Inst., 253 F.3d 1180, 1189 (9th Cir. 2001) (court considered whether separate

LEWIS              28 adjudication
                      4825-6044-6922.4
                                       of each class member’s individual claim or defense would be required). Plaintiff
BRISBOIS                                                                 11                        Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 12 of 21




                    1 disregards that his own class definition confirms that it does not include those individuals who
                    2 provided the requisite consent, proposing a “No Consent Class” (Dkt. 60 ¶ 20) (Emphasis in
                    3 original).
                    4           Plaintiff’s continued requests for this breadth of information is intended solely to harass

                    5 Defendant because, by his Interrogatory he is attempting to force Defendant to perform the
                    6 individualized analysis of each texted person before a class is certified and knowing that, if
                    7 individualize inquiry is required, the class is not certifiable under Rule 23.
                    8           Nonetheless, Defendant is working to provide Plaintiff with additional information that

                    9 may assist it to narrow the scope of the discovery that it seeks.
                   10           Defendant’s response reflects the current state of its knowledge, understanding and belief

                   11 with respect to this Interrogatory. Defendant’s discovery, investigation and preparation for trial of
                   12 this matter is not complete and is continuing as of the date of this Interrogatory. Defendant’s
                   13 response is given without prejudice to its right to rely on or use at a later date subsequently
                   14 discovered information, or information omitted from this response as a result of mistake, error,
                   15 oversight or inadvertence. Defendant further reserves the right to supplement and/or augment its
                   16 response, as its investigation is ongoing.
                   17 THIRD SUPPLEMENTAL RESPONSE TO SPECIAL INTERROGATORY NO. 4:
                   18           Defendant incorporates the General Objections and Reservations, and each previously

                   19 asserted objection herein by reference as if set forth in their entirety.
                   20           Subject to the foregoing objections, and without waiving its right to augment its objections

                   21 and response, and as ordered by the Court in its Order Re Joint Discovery Letter (Dkt. 87),
                   22 Defendant supplements its earlier responses as follows:
                   23           Defendant previously included in its responses a non-exhaustive list of channels, sub-

                   24 channels, sources, and sub-sources from which Defendant collects potential recruits’ mobile
                   25 numbers. Defendant’s prior discovery responses that identify a non-exhaustive list of channels
                   26 and/or sources of consent include: Defendant’s responses to Set One Special Interrogatories 1, 3,
                   27 4, 6, 7, 12, and 14; responses to Set Three Special Interrogatories 19 and 20; responses to Set One

LEWIS              28 Requests     for Production 2, 3, 4, 5, 7, 9, 10, 12, and 13; responses to Set Two Requests for
                      4825-6044-6922.4
BRISBOIS                                                                     12                        Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 13 of 21




                    1 Production 35, 36, 37, 38, and 40; and responses to Set Three Requests for Production 59, 60, 61,
                    2 62, and 63.
                    3            A substantially complete list of channels Defendant uses to collect consent include: (1) In-

                    4 Person; (2) Telephonic; (3) Electronic; and (4) Postal.
                    5            Defendant previously included in its responses a list of sub-channels that is substantially

                    6 complete. These include: (1) submission of applications using Defendant’s online application
                    7 system ICIMS; (2) enrolling in Talent Connect, in ICIMS, to receive alerts when employment
                    8 opportunities become available; (3) participating in events such as the American Physical Therapy
                    9 Association that Defendant attends (4) interacting with Defendant’s affiliations at universities and
                   10 with their students; (5) job boards and resume databases where the prospective employees
                   11 voluntarily post their resumes with their contact information inviting calls from prospective
                   12 employers; (6) references for other job applicants who agree to be contacted about employment
                   13 opportunities with Defendant; (7) responding to social media postings; (8) walk-ins; (9) contracts
                   14 with third party staffing and placement companies who were assisting prospective employees to
                   15 find gainful employment and who, in connection with these efforts, obtained consent directly from
                   16 the individuals to share their resumes/application with prospective employers; (10) its employee
                   17 referral program where current employees refer their contacts for positions with Defendant; (11)
                   18 clinical affiliations; (12) current and former colleagues; (13) responses to direct mail; (14)
                   19 responses to email; and (15) recruiters.
                   20            Below is a supplemented list of sources that are currently in Defendant’s iCIMS database

                   21 pulled from data on potential recruits from 2019. This data is not limited to individuals who
                   22 received a text message. It includes duplicates and typos because of the different ways the data is
                   23 gathered and entered into iCIMS which can include automatic coding, applicant entry, or recruiter
                   24 entry.
                   25            AAPMR

                   26            ACHE

                   27            ACN APTA State Chapter

                   28            ACOEM
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          13                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 14 of 21




                    1            ACOEM AOHC 2019

                    2            ACOFP 2019

                    3            Aerotek

                    4            Agency

                    5            American College of Healthcare Executives

                    6            AOHC

                    7            AOPA

                    8            AOTA

                    9            Apex Systems

                   10            APTA

                   11            APTA State Chapter

                   12            ASHE

                   13            ASHT

                   14            ASMA 2018

                   15            CareerBuilder

                   16            CCORE email blast

                   17            CCORE voicemail

                   18            Checkster

                   19            Clinical affiliation

                   20            Cold Call

                   21            Colleague Referral

                   22            College Career Fair

                   23            College Job Board

                   24            Commercial (Radio/TV)

                   25            Company Recruiter

                   26            Company Website

                   27            Concentra Employee

                   28            Concentra.com
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          14                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 15 of 21




                    1            Conference

                    2            CPTA

                    3            Craigslist AD

                    4            CSM

                    5            Current or Previous Employee

                    6            Data Vendor

                    7            DataPrivacyCareers

                    8            DataPrivacyCareers.com

                    9            DataQuest

                   10            Dice.com

                   11            Direct Mail – Invitation Style Card

                   12            Doximity

                   13            [current employee name provided]

                   14            Email

                   15            Email Campaign

                   16            [current employee name provided]

                   17            Extern Program/Clinical

                   18            Affiliation/Residency/Training Program

                   19            Facebook

                   20            Facebook Lead Gen

                   21            Fax

                   22            Frontend.LA.com

                   23            Glassdoor

                   24            GoInhouse

                   25            Google

                   26            Hand Rehabilitation Foundation

                   27            Handshake

                   28            Health Jobs Nationwide
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          15                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 16 of 21




                    1            Heroes to Healthcare

                    2            HireAggies

                    3            HTCC

                    4            I am current colleague

                    5            I am Former Colleague

                    6            Identify Feature

                    7            iHire

                    8            Indeed Hiring Event

                    9            Indeed.com

                   10            Indeed.com Sponsored Job

                   11            Indeed.comCampaign

                   12            Job Board

                   13            Job Corps

                   14            Job Fair

                   15            Job Posting

                   16            Jobcase

                   17            jobfind.info

                   18            jobs-in-america.com

                   19            jobs-in-usa.net

                   20            Klasko

                   21            LinkedIn

                   22            LinkedIn Recruiter

                   23            Local

                   24            Locum Firm

                   25            locumtenens.org

                   26            Mailer

                   27            Marcus Rawls outsourced 8/2019

                   28            Military recruitment fair
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          16                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 17 of 21




                    1            Monster

                    2            Monster.com

                    3            NAHQ

                    4            NATA

                    5            Neuvoo

                    6            neuvoo.com

                    7            Nexxt

                    8            NJHAHospitalcareers.com

                    9            nrcme dot

                   10            OPEdge

                   11            Open House

                   12            OT Association

                   13            Other

                   14            PathFinders

                   15            Peopleshare

                   16            Physemp.com

                   17            Physician Job Board

                   18            Postcard Campaign

                   19            PostJobFree

                   20            Practice Link

                   21            Practicematch

                   22            PT Association

                   23            ravenjobs.com.com

                   24            Recruiter talent pipeline

                   25            RecruitMilitary

                   26            Referral

                   27            Rehire

                   28            Robert Half
LEWIS                   4825-6044-6922.4
BRISBOIS                                                          17                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 18 of 21




                    1          S2E campaign

                    2          Salary.com

                    3          School

                    4          SHRM site

                    5          SM Recruiting – Contact Us

                    6          Social Media

                    7          Social Networks

                    8          Staffing Agency

                    9          Staffing Agency/Vendor

                   10          System One

                   11          TalentFlex

                   12          Valorhealthcare.com

                   13          valorjobs

                   14          Vibra

                   15          Virtual Mee & Greet

                   16          vprecruiter.com

                   17          Walk-In

                   18          Word of Mouth

                   19          www.concentra.com/careers

                   20          ZipRecruiter

                   21          [Blank]

                   22          Defendant’s investigation into possible additional sources that are not in iCIMS is ongoing.

                   23 Defendant’s response reflects the current state of its knowledge, understanding and belief with
                   24 respect to this Interrogatory. Defendant’s discovery, investigation and preparation for trial of this
                   25 matter is not complete and is continuing as of the date of this Interrogatory. Defendant’s response
                   26 is given without prejudice to its right to rely on or use at a later date subsequently discovered
                   27 information, or information omitted from this response as a result of mistake, error, oversight or

LEWIS              28 inadvertence.
                      4825-6044-6922.4
                                       Defendant further reserves the right to supplement and/or augment its response, as
BRISBOIS                                                                 18                        Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                     INTERROGATORIES, SET ONE
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 19 of 21




                    1 its investigation is ongoing.
                    2
                    3
                    4 DATED: September 4, 2020                PAMELA M. FERGUSON
                                                              AMY L. PIERCE
                    5                                         STEPHEN H. TURNER
                                                              DANIELLE E. STIERNA
                    6                                         LEWIS BRISBOIS BISGAARD & SMITH         LLP
                    7
                    8
                                                              By:    /s/ Danielle E. Stierna
                    9                                               Danielle E. Stierna
                                                                    Attorneys for Defendant, CONCENTRA, INC.
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28   4825-6044-6922.4
BRISBOIS                                                          19                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 20 of 21
                         Case 3:19-cv-02559-JCS Document 89-2 Filed 10/30/20 Page 21 of 21




                    1                         FEDERAL COURT PROOF OF SERVICE
                    2
                                    Lawrence Pascal v. Concentra, Inc. - Case No. 3:19-cv-02559-JCS
                    3
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    4
                           At the time of service, I was over 18 years of age and not a party to the action.
                    5 My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071.
                    6
                           On September 4, 2020, I served the following document(s): DEFENDANT
                    7 CONCENTRA,    INC.’S SECOND SUPPLEMENTAL RESPONSE TO PLAINTIFF’S
                        SPECIAL INTERROGATORIES, SET ONE
                    8
                              I served the following document(s) on the following persons at the following
                    9
                        addresses (including fax numbers and e-mail addresses, if applicable):
                   10
                      Mark L. Javitch, Esq.                           Thomas A. Zimmerman, Jr., Esq.
                   11 JAVITCH LAW FIRM                                Jeffrey D. Blake, Esq.
                      480 S. Ellsworth Ave.                           ZIMMERMAN LAW OFFICES, P.C.
                   12 San Mateo, CA 94401                             77 West Washington Street, Suite 1220
                      Tel: (650) 781-8000                             Chicago, Illinois 60602
                   13 Fax: (650) 648-0705                             Tel: (312) 440-0020
                      mark@javitchlawoffice.com                       Fax: (312) 440-4180
                   14 Attorneys for Plaintiff LAWRENCE                tom@attorneyzim.com
                      PASCAL                                          jeff@attorneyzim.com
                   15                                                 Attorneys for Plaintiff LAWRENCE
                                                                      PASCAL
                   16
                   17            The documents were served by the following means:
                   18           (BY E-MAIL OR ELECTRONIC TRANSMISSION) Based on a court order
                                 or an agreement of the parties to accept service by e-mail or electronic
                   19            transmission, I caused the documents to be sent to the persons at the e-mail
                                 addresses listed above. I did not receive, within a reasonable time after the
                   20            transmission, any electronic message or other indication that the transmission
                                 was unsuccessful.
                   21
                      I declare under penalty of perjury under the laws of the United States of America
                   22 and the State of California that the foregoing is true and correct.
                   23
                             Executed on September 4, 2020, at Los Angeles, California.
                   24
                   25
                                                                      /s/ Danielle E. Stierna
                   26                                               Danielle E. Stierna
                   27

LEWIS              28   4825-6044-6922.4
BRISBOIS                                                          21                   Case No. 3:19-cv-02559-JCS
BISGAARD
& SMITH LLP                 DEFENDANT CONCENTRA, INC.’S THIRD SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SPECIAL
ATTORNEYS AT LAW                                      INTERROGATORIES, SET ONE
